           Case 1:21-cv-06539-LTS Document 2 Filed 08/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HERBERT APONTE,

                             Petitioner,                           21-CV-6539 (LTS)
                    -against-                         ORDER DIRECTING PAYMENT OF FEE
                                                            OR IFP APPLICATION
JUDGE,

                             Respondent.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Petitioner, who is proceeding pro se, brings this petition for a writ of habeas corpus. To

proceed with a petition for a writ of habeas corpus in this Court, a petitioner must either pay the

$5.00 filing fee or, to request authorization to proceed in forma pauperis (IFP), that is, without

prepayment of fees, submit a signed IFP application. See 28 U.S.C. §§ 1914, 1915.

       Petitioner submitted the petition without the filing fee or an IFP application. Within thirty

days of the date of this order, Petitioner must either pay the $5.00 filing fee or complete and

submit the attached IFP application. If Petitioner submits the IFP application, it should be labeled

with docket number 21-CV-6539 (LTS). If the Court grants the IFP application, Petitioner will be

permitted to proceed without prepayment of fees. See § 1915(a)(1).

       No answer shall be required at this time. If Petitioner complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Petitioner fails to

comply with this order within the time allowed, the action will be dismissed.

       The Clerk of Court is directed to mail a copy of this order to Petitioner and note service

on the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.
          Case 1:21-cv-06539-LTS Document 2 Filed 08/04/21 Page 2 of 2




Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   August 4, 2021
          New York, New York

                                                     /s/ Laura Taylor Swain
                                                           LAURA TAYLOR SWAIN
                                                       Chief United States District Judge




                                               2
